Exhibit 10.1

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of August 4, 2011, by and
between USRG HOLDCO IX, LLC, a Delaware limited liability company (“Lender”),
REG ALBERT LEA, LLC, an Iowa limited liability company (“Borrower”), and USRG
MANAGEMENT COMPANY, LLC (“USRG”).

RECITALS

A. Borrower has requested Lender extend to Borrower a loan for the purpose of
providing working capital to operate a biodiesel production facility located in
Freeborn County, Minnesota (the “Plant”).

B. Lender has agreed to make a Loan (as defined below) to Borrower under this
Agreement on the date on which all of the conditions set forth in Article III
hereof have been satisfied by Borrower or waived by Lender (such date, the
“Financial Closing Date”), with such Loan and all interest thereon being
repayable by Borrower to Lender no later than the Maturity Date.

C. The Loan to be made to Borrower under this Agreement will be secured in the
manner described herein.

D. Lender has agreed to make a Loan, provided that the terms set forth herein
incorporate late payment penalties designed to offset payments and additional
expenses Lender Affiliate (as defined below), USRG Power & Fuels Fund II, LP,
would incur in the event of a Default (as defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, intending to be legally bound
hereby, and in consideration of Lender making a loan to Borrower, Lender and
Borrower agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01. Certain Defined Terms. All capitalized terms used in this
Agreement shall have the following meanings. Terms not otherwise defined in this
Agreement shall have the meanings attributed to such terms in the Uniform
Commercial Code as adopted in New York, as amended from time to time.

“Additional Fees” has the meaning provided in Section 2.01(b).

“Affiliates” means as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person. For purposes



--------------------------------------------------------------------------------

of this definition, “control” of a Person (including, with its correlative
meanings, “controlled by” and “under common control with”) means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether by
contract or otherwise.

“Agreement” means this Agreement, as this Agreement may be amended, modified or
supplemented from time to time, together with all exhibits and schedules
attached to or made a part of this Agreement from time to time.

“Borrower” means REG Albert Lea, LLC, an Iowa limited liability company.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of the State of
Minnesota.

“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for the Loan, whether real or personal property,
and whether granted in the form of a security interest, mortgage, assignment of
rents, assignment, pledge, or any other security or lien interest whatsoever;
whether created by law, contract or otherwise.

“Current Interest” means interest payable in such calendar month pursuant to
this Agreement.

“Customer” shall mean, collectively, all Persons who purchase biodiesel or any
other product (however characterized) directly or indirectly from Borrower,
including Affiliates of Borrower, affiliated or third party intermediaries and
residential, commercial, industrial and other end-users of such product (however
characterized).

“Default” has the meaning provided in Section 3.01(l).

“Default Rate” means the lesser of: (a) the Maximum Rate; or (b) the rate per
annum, calculated each day during which such rate shall apply, which shall on
the first day be equal to eight percent (8%) in excess of the rate of interest
under the Note, and then on each subsequent day be equal to five percent (5%) in
excess of the rate of interest as computed on the prior day. For example, if the
rate of interest under the Note is twelve percent (12%), the first day the
Default Rate applies the rate would be twenty percent (20%), and the second day
the Default Rate applies the rate would be twenty-five percent (25%)

“Deposit Account” means the account maintained by Borrower with First National
Bank, Ames, Iowa.

“EBITDA” means for each calendar month, as determined based on financial
statements prepared in accordance with GAAP, Borrower’s earnings before
interest, tax, depreciation and amortization.



--------------------------------------------------------------------------------

“Events of Default” has the meaning provided in Section 6.01.

“FC Loan” means the loan proceeds received by Borrower as assignee of SoyMor
Biodiesel, LLC pursuant to the Agreement for Loan of Minnesota Investment Fund,
dated as of July 18, 2006 by and between Freeborn County and SoyMor Biodiesel,
LLC (as amended, amended and restated or otherwise modified from time to time).

“Financial Closing Date” means the date on which the conditions set forth in
Article III have been satisfied or waived in accordance with Section 7.01.

“FMCF Loan” means the loan proceeds received by Borrower as assignee of SoyMor
Biodiesel, LLC pursuant to that certain Loan Agreement dated July 1, 2005
between Freeborn-Mower Cooperative Services, Inc., a Minnesota cooperative
corporation, and SoyMor Biodiesel, LLC (as the same may be amended, restated,
amended and restated or otherwise modified from time to time).

“GAAP” means generally accepted accounting principles of the United States of
America, consistently applied.

“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipality, city, or
otherwise) whether now or hereafter in existence.

“Guaranty” shall mean that guaranty, dated as of the date hereof, given by
Guarantor, pursuant to which Guarantor shall guarantee the prompt payment and
performance of Borrower under the Note and this Agreement subject to the terms
thereof.

“Guarantor” means Renewable Energy Group, Inc., a Delaware corporation.

“Hedging Agreement” means any interest rate swap, interest rate caps, interest
rate collars or other similar agreements enabling a Person to fix or limit its
interest expense or pursuant to any foreign exchange, currency hedging,
commodity hedging, security hedging or other agreement enabling a Person to
limit the market risk of holding currency, a security or a commodity in either
the cash or futures markets.

“Indemnitee” has the meaning provided in Section 5.01(j).

“Inventory” means the Plant’s feedstock and chemicals used in the manufacturing
of biodiesel.

“Lender” means USRG Holdco IX, LLC, a Delaware limited liability company, and
its successors and assigns.

“Lender Fee” has the meaning provided in Section 2.01(a).



--------------------------------------------------------------------------------

“Loan” means and includes the financial accommodations extended to Borrower by
Lender pursuant to the terms of this Agreement.

“Loan Documents” means this Agreement, the Note, the Security Agreement, the
Pledge Agreement, the Mortgage, and all other agreements, documents,
instruments, and certificates of Borrower delivered to, or in favor of, Lender
under this Agreement or in connection herewith or therewith.

“Loan Obligations” means all obligations, indebtedness, and liabilities of
Borrower to Lender, arising pursuant to any of the Loan Documents, including,
without limitation, the obligation of Borrower to repay the Loan, interest on
the Loan, and all fees, costs, and expenses provided for in the Loan Documents.

“Material Adverse Effect” means any set of circumstances or events which:
(i) has any material adverse effect upon the validity or enforceability of any
Loan Documents or any material term or condition contained therein; (ii) is
material and adverse to the condition (financial or otherwise), business assets,
operations, or property of Borrower; or (iii) materially impairs the ability of
Borrower to perform the obligations under the Loan Documents.

“Mandatory Prepayment Date” means November 15, 2011; provided, however, that
Lender may, in its sole discretion, extend this date to December 1, 2011 upon
receipt of a written request of Borrower.

“Maturity Date” means December 15, 2011.

“Maximum Rate” means the maximum nonusurious interest rate, if any, at any time,
or from time to time, that may be contracted for, taken, reserved, charged or
received under applicable state or federal laws.

“Mortgage” means that certain Mortgage of even date herewith, as amended,
modified or supplemented from time to time, pursuant to which a mortgage
interest shall be granted by Borrower to Lender in the Real Property to secure
payment to Lender of the Loan Obligations.

“Note” has the meaning provided in Section 3.01(b).

“Permitted Liens” has the meaning provided in Section 5.02(b).

“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, governmental authority, or other entity.

“Personal Property” means all equipment, fixtures, improvements, building
supplies and materials and other personal property now or hereafter attached to,
located in, placed in or necessary to the use of the improvements on the Real
Property including, but without being limited to, all machinery, fixtures,
equipment, furnishings, and appliances, as well as all renewals, replacements,
additions, and substitutes thereof, and all products and



--------------------------------------------------------------------------------

proceeds thereof, and including without limitation all inventory, farm products,
accounts, instruments, chattel paper, other rights to payment, money, deposit
accounts, commodity accounts, investment property, insurance proceeds and
general intangibles of Borrower, whether now owned or hereafter acquired.

“Plant” means the biodiesel production facility owned by Borrower and located in
Freeborn County, Minnesota.

“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof,
among Borrower, the Pledgor and Lender, pursuant to which the Pledgor pledges
100% of the equity interests in Borrower to Lender.

“Pledgor” means Renewable Energy Group, Inc, a Delaware corporation.

“Real Property” means that real property located in Freeborn County, Minnesota,
owned by Borrower, upon which the Plant is located and which is described in
Schedule 3.01(d).

“Restricted Payments” means any distributions, dividends, loans or advances to
Borrower and Affiliates of Borrower; provided that, after all payments of Loan
Obligations then due have been paid, and the financial statements of Borrower
delivered pursuant to Section 5.01(c)(ii) hereof demonstrate compliance with the
financial covenant set forth in Section 5.01(n) hereof for the month to which
the payments relate, Borrower or an Affiliate of Borrower may make payments
required under the Services Agreement.

“Sales Proceeds” means all proceeds from any sale, transfer or other disposition
of biodiesel or any other product (however characterized) directly or indirectly
from Borrower.

“Security Agreement” means and includes, without limitation, any agreements,
promises, covenants, arrangements, understandings, or other agreements, whether
created by law, contract, or otherwise, which evidence, govern, represent, or
create a Security Interest, as the same has been and may hereafter be amended or
otherwise modified.

“Security Interest” means and includes without limitation any type of collateral
security, whether in the form of a lien, charge, mortgage, assignment of rents,
assignment, pledge, or any other security or lien interest whatsoever, whether
created by law, contract, or otherwise.

“Services Agreement” means the Management and Operational Services Agreement,
dated as of August 4, 2011, by and between Borrower and REG Services Group, LLC.

“Side Letter” means the Side Letter Agreement, dated as of August 4, 2011, by
and between Borrower and Lender.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.



--------------------------------------------------------------------------------

“WCC Loan” means the loan proceeds received by Borrower as assignee of SoyMor
Biodiesel, LLC pursuant to the Loan Agreement, dated as of July 11, 2005 (as
amended, amended and restated, modified or otherwise supplemented from time to
time), among SoyMor Biodiesel, LLC and West Central Cooperative.

Section 1.02. Accounting Matters. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, except as otherwise stated
herein. To enable the ready and consistent determination of compliance by
Borrower with its obligations under this Agreement, Borrower will not change the
manner in which either the last day of its fiscal year or the last days of the
first three fiscal quarters of its fiscal years is calculated.

Section 1.03. Construction. Wherever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate. The headings, captions or
arrangements used in any of the Loan Documents are, unless specified otherwise,
for convenience only and shall not be deemed to limit, amplify or modify the
terms of the Loan Documents, nor affect the meaning thereof.

ARTICLE II

AMOUNT AND TERMS OF THE LOAN

Section 2.01. Loan Fees. In consideration of the Loan to be made by Lender to
Borrower, Borrower agrees to pay (a) Lender a fee of $500,000 payable on the
Financial Closing Date (the “Lender Fee”) and (b) any and all additional fees
paid by Lender for all administrative and other costs incurred in the Loan’s
origination, including all costs, fees and expenses of legal counsel and other
consultants (the “Additional Fees”). The Lender Fee and the Additional Fees
shall be fully earned on the Financial Closing Date and shall not be refundable
for any reason whatsoever. The Lender Fee shall be payable to USRG at the
account listed on Schedule 2.01.

Section 2.02. Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties set forth in this Agreement,
Lender has agreed to lend to Borrower and Borrower has agreed to borrow from
Lender as of the date hereof the amount of $10,000,000. Such amount shall be
loaned by Lender pursuant to the terms and conditions set forth in this
Agreement and the Note.

Section 2.03. Maturity Date Default Interest. In addition to the rights and
remedies set forth in this Agreement and notwithstanding the Note, if Borrower
fails to make the required payment to Lender on the Maturity Date, then the
unpaid principal balance of the Loan, including any accrued interest, shall
automatically bear interest at the Default Rate. As a further addition to the
rights and remedies set forth in this Agreement and the Note, if Borrower fails
to make the required payment to Lender on the Maturity Date, Borrower agrees to
pay Lender, without further notice or demand, (i) an additional amount of
$1,000,000 and (ii) $500,000 on every fifth day thereafter until all Loan
Obligations are paid. The rights and remedies provided for in this section shall
only be available to Lender in the event of nonpayment by Borrower upon the
Maturity Date, and not in the event of maturity of the Loan by reason of
acceleration or otherwise.



--------------------------------------------------------------------------------

Section 2.04. Late Charge. If any payment of interest due under the Note prior
to the Maturity Date is not paid within ten (10) days of the due date thereof,
Borrower shall, in addition to such amount, pay a late charge equal to five
percent (5%) of the amount of such payment.

Section 2.05. Prepayment of Loan.

(a) Optional Prepayment. Borrower may, at anytime and from time to time, upon
ten (10) days advance written notice to Lender, prepay the outstanding amount of
the Loan in whole or in part with accrued interest to the date of such
prepayment on the amount prepaid, without penalty or premium.

(b) Mandatory Prepayment. On the Mandatory Prepayment Date and on the Monday of
each week thereafter, Borrower shall be required to prepay to Lender an amount
equal to cash or cash equivalents available in excess of $250,000 as determined
by the most recent report of Borrower’s operations delivered pursuant to
Section 5.01(c)(i) hereof.

Section 2.06. No Reborrowings. Any portion of the Loan repaid or prepaid may not
be reborrowed.

Section 2.07. Withholding and Other Taxes. If any withholding or deduction from
any payment to be made by Borrower under this Agreement is required in respect
of any taxes pursuant to any applicable law, rule or regulation, Borrower will:
(a) pay to the relevant authority the full amount required to be so withheld or
deducted; (b) promptly forward to Lender an official receipt or other
documentation satisfactory to Lender evidencing such payment to such authority;
and (c) make such payment to Lender net any such withholding deduction.

Section 2.08. Payments and Computations.

(a) Method of Payment. All payments of principal, interest, and other amounts to
be made by Borrower under the Loan Documents (with the exception of the Lender
Fee) shall be made to Lender in U.S. dollars and in immediately available funds,
without set-off, deduction, or counterclaim, not later than 3:00 P.M. (central
standard time) on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day) to account number 112863958 in the name of
USRG Holdco IX, LLC at City National Bank (ABA#122016066). Borrower shall, at
the time of making each such payment, specify to Lender the sums payable under
the Loan Documents to which such payment is to be applied, and in the event that
Borrower fails to so specify or if an Event of Default exists, Lender may apply
such payment and any proceeds of any Collateral to the Loan Obligations in such
order and manner as it may elect in its reasonable discretion.

(b) Application of Funds. Lender may apply all payments received by it to the
Loan Obligations in such order and manner as Lender may elect in its reasonable
discretion; provided that any payments received from any guarantor or from any
disposition of any collateral provided by such guarantor shall only be applied
against obligations guaranteed by such guarantor.



--------------------------------------------------------------------------------

(c) Payments on a Non-Business Day. Whenever any payment under any Loan Document
shall be stated to be due on a day that is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of interest and fees, as
the case may be.

(d) Proceeds of Collateral. All proceeds received by Lender from the sale or
other liquidation of the Collateral when an Event of Default exists shall first
be applied as payment of the accrued and unpaid fees and expenses of Lender
hereunder, and then to all other unpaid or unreimbursed Loan Obligations
(including reasonable attorneys’ fees and expenses) owing to Lender and then any
remaining amount of such proceeds shall be applied to the unpaid amounts of Loan
Obligations, until all the Loan Obligations have been paid and satisfied in full
or cash collateralized. After all the Loan Obligations (including without
limitation, all contingent Loan Obligations) have been paid and satisfied in
full, and all other obligations of Lender to Borrower otherwise satisfied, any
remaining proceeds of Collateral shall be delivered to the Person entitled
thereto as directed by Borrower or as otherwise determined by applicable law or
applicable court order.

(e) Computations. All computations of interest and fees shall be made on the
basis of actual number of days lapsed over a year of 365 days, as appropriate.
Interest shall accrue from and include the date of borrowing, but exclude the
date of payment.

Section 2.09. Maximum Amount Limitation. Anything in this Agreement, the Note,
or the other Loan Documents to the contrary notwithstanding, Borrower shall not
be required to pay unearned interest on the Note or any of the Loan Obligations,
or ever be required to pay interest on the Note or any of the Loan Obligations
at a rate in excess of the Maximum Rate, if any. If the effective rate of
interest which would otherwise be payable under this Agreement, the Note or any
of the other Loan Documents would exceed the Maximum Rate, if any, then the rate
of interest which would otherwise be contracted for, charged, or received under
this Agreement, the Note or any of the other Loan Documents shall be reduced to
the Maximum Rate, if any. If any unearned interest or discount or property that
is deemed to constitute interest (including, without limitation, to the extent
that any of the fees payable by Borrower for the Loan Obligations to Lender
under this Agreement, the Note, or any of the other Loan Documents are deemed to
constitute interest) is contracted for, charged, or received in excess of the
Maximum Rate, if any, then such interest in excess of the Maximum Rate shall be
deemed a mistake and canceled, shall not be collected or collectible, and if
paid nonetheless, shall, at the option of the holder of the Note, be either
refunded to Borrower, or credited on the principal of such Note. It is further
agreed that, without limitation of the foregoing and to the extent permitted by
applicable law, all calculations of the rate of interest or discount contracted
for, charged or received by Lender under the Note, or under any of the Loan
Documents, that are made for the purpose of determining whether such rate
exceeds the Maximum Rate applicable to Lender, if any, shall be made, to the
extent permitted by applicable laws (now or hereafter enacted), by amortizing,
prorating and spreading over the period of the Loan evidenced by the Note, and
any renewals thereof, all interest at any time contracted for, charged or
received by Lender in connection therewith. This section shall control every
other provision of all agreements among the parties to this Agreement pertaining
to the transactions contemplated by or contained in the



--------------------------------------------------------------------------------

Loan Documents, and the terms of this section shall be deemed to be incorporated
in every Loan Document and communication related thereto.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01. Conditions Precedent to Funding. The obligations of Lender to make
the Loan are subject to the conditions precedent that Lender shall have received
the following, in form and substance satisfactory to Lender:

(a) this Agreement, duly executed by Borrower and Lender;

(b) Borrower shall have delivered to Lender a promissory note duly executed by
Borrower evidencing the Loan substantially in the form of Exhibit A hereto (the
“Note”);

(c) the Mortgage, fully executed and notarized, to secure the Loan encumbering
on a first lien basis the fee interest of Borrower in the Real Property and the
fixtures thereon described in Schedule 3.01(c);

(d) a Security Agreement duly executed by Borrower and in a form as provided by
Lender by which security agreement Lender is granted a security interest by
Borrower in the Collateral;

(e) the Guaranty duly executed by Guarantor;

(f) financing statements in form and content reasonably satisfactory to Lender
and in proper form under the Uniform Commercial Code of all jurisdictions as may
be necessary or, in the opinion of Lender, desirable to perfect the security
interests created by the Security Agreement and Pledge Agreement; and

(g) a deposit account control agreement for the Deposit Account kept and
maintained by Borrower.

(h) a title insurance policy issued in favor of Lender by Commonwealth Land
Title Insurance Company in form and substance reasonably satisfactory to Lender;

(i) the Pledge Agreement, duly executed by Borrower, Pledgor and Lender;

(j) a duly executed certificate of an authorized officer of Borrower certifying
that each representation and warranty of Borrower and each other Person that is
party to a Loan Document in each Loan Document to which it is a party shall be
true and correct in all material respects as of the date that all conditions in
this Article III (other than this subsection) have been satisfied or waived in
writing by Lender;



--------------------------------------------------------------------------------

(k) a duly executed certificate of an authorized officer of Borrower certifying
that no event or condition which upon notice, lapse of time or both would,
unless cured or waived, become an Event of Default (any such event or condition,
a “Default”) or Event of Default shall have occurred and be continuing;

(l) the Services Agreement, duly executed by Borrower and REG Services Group,
LLC;

(m) Lender shall have received for its own account the Lender Fee and the
Additional Fees due and payable (including reasonable costs, fees and expenses
of legal counsel);

(n) Lender shall have received evidence, in form and substance acceptable to
Lender, of (1) the subordination of the WCC Loan and FC Loan and (2) the payoff
of the FMCF Loan; and

(o) the Side Letter, duly executed by Borrower and Lender.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of Borrower. Borrower represents
and warrants as follows:

(a) Borrower. Borrower is a limited liability company duly organized and validly
existing under the laws of the State of Iowa. Borrower has the power and
authority to own and operate its assets and to carry on its business and to
execute, deliver, and perform its obligations under the Loan Documents to which
it is or may become a party.

(b) The Loan Documents. The execution, delivery and performance by Borrower of
the Loan Documents are within Borrower’s powers, have been duly authorized by
all necessary action, do not contravene: (i) the articles of organization or
operating agreement of Borrower; or (ii) any law or any contractual restriction
binding on or affecting Borrower the failure to comply with which may have a
Material Adverse Effect and do not result in or require the creation of any
lien, security interest or other charge or encumbrance (other than pursuant to
the terms thereof) upon or with respect to any of its properties.

(c) Governmental Approvals. No consent, permission, authorization, order or
license of any Governmental Authority or of any party to any agreement to which
Borrower is a party or by which it or any of its property may be bound or
affected, is necessary in connection with the acquisition and operation of the
Plant, the execution, delivery, performance or enforcement of the Loan Documents
or the creation and perfection of the liens and security interests granted
thereby, except as such have been obtained and are in full force and effect or
which are required in connection with the exercise of remedies hereunder and
except as such that are not materially required for the operation of the Plant.



--------------------------------------------------------------------------------

(d) Enforceability. This Agreement is, and each other Loan Document to which
Borrower is a party when delivered will be, legal, valid and binding obligations
of Borrower enforceable against Borrower in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

(e) Liens. Except as created by the Loan Documents and Permitted Liens, there is
no lien, security interest or other charge or encumbrance, and no other type of
preferential arrangement, upon or with respect to any of the properties or
income of Borrower, which secures debt of any Person.

(f) Taxes. Borrower has filed or caused to be filed all federal, state and local
tax returns that are required to be filed and has paid all other taxes,
assessments, and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable, except where the payment
of such tax, assessment, government charge or levy is being contested in good
faith and by appropriate proceedings and adequate reserves in compliance with
GAAP have been set aside on Borrower’s books therefore.

(g) Title to Properties. Borrower has such title in and to the Real Property
owned by it as is necessary or desirable to the conduct of its business and
valid and legal title or leasehold interest in and to all of its Personal
Property.

(h) Solvency. Borrower is now and, after giving effect to the making of the
Loan, will be, solvent.

(i) No Material Adverse Effect. Since June 8, 2011, no event, development or
circumstance has occurred that, individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect.

ARTICLE V.

COVENANTS OF BORROWER

Section 5.01. Affirmative Covenants. So long as any Loan Obligations remain
unpaid, Borrower shall, unless Lender shall otherwise consent in advance in
writing:

(a) Compliance with Laws, etc. Comply in all material respects with all
applicable laws, rules, regulations and orders, and pay before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith.

(b) Visitation Rights; Field Examination. At any reasonable time during normal
business hours and from time to time, permit Lender or its representatives, to,
at Borrower’s expense, (i) examine and make copies of and abstracts from the
records and books of account of Borrower, and (ii) enter onto the property of
Borrower to conduct unannounced field examinations and collateral inspections,
with such frequency as Lender in its reasonable discretion may deem appropriate,
and (iii) discuss the affairs, finances, and accounts of Borrower



--------------------------------------------------------------------------------

with any of Borrower’s officers or directors. Borrower consents to and
authorizes Lender to enter onto the property of Borrower for purposes of
conducting the examinations, inspections and discussions provided above.

(c) Reporting Requirements. Furnish to Lender:

(i) Beginning on the Monday of the first (1st) week following the date hereof,
and continuing each week thereafter, a report of Borrower operations, including
all current asset and liability balances. For purposes of this Agreement,
current assets and liabilities shall mean cash, accounts receivable, inventory
(with detail including, but not limited to, the book value of biodiesel
feedstock inventory), the current market value of biodiesel available by
Borrower for sale and accounts payable, and shall be reported as of Wednesday of
the prior week;

(ii) Beginning with the first (1st) month following the date hereof, as soon as
available but in no event later than thirty (30) days after the end of each
month, unaudited monthly financial statements of Borrower, in each case prepared
in accordance with GAAP in all material respects consistently applied (except
for the omission of footnotes and for the effect of normal year-end audit
adjustments) and in a format that demonstrates any accounting or formatting
change that may be required by various jurisdictions in which the business of
Borrower is conducted (to the extent not inconsistent with GAAP);

(iii) promptly, upon the occurrence of an Event of Default, notice of such Event
of Default;

(iv) such other information respecting the condition or operations, financial or
otherwise, of Borrower as Lender may from time to time reasonably request;

(v) promptly after the commencement thereof, notice of the commencement of all
actions, suits, or proceedings before any court, arbitrator, or government
department, commission, board, bureau, agency, or instrumentality affecting
Borrower which, if determined adversely, could have a Material Adverse Effect on
Borrower;

(vi) promptly after becoming aware thereof, notice of any matter which has had
or could have a Material Adverse Effect on Borrower.

(d) Liens. There shall be no lien, security interest or other charge or
encumbrance, and no other type of preferential arrangement, upon or with respect
to any of the properties or income of Borrower, which secures debt of any
Person, except for the security interests of the Security Agreement and
Permitted Liens.

(e) Insurance. Maintain insurance with financially sound and reputable insurance
companies in such amounts and covering such risks as are usually carried by
entities engaged in similar businesses and owning similar properties in the same
general areas in which Borrower operates. All such policies insuring any
collateral for Borrower’s obligations to



--------------------------------------------------------------------------------

Lender shall have lender or mortgagee loss payable clauses or endorsements in
form and substance reasonably acceptable to Lender.

(f) Property Maintenance. Maintain and preserve all of its property and each and
every part and parcel thereof that is necessary to or useful in the proper
conduct of its business in good repair, working order, and condition, ordinary
wear and tear excepted, and in compliance in all material respects with all
applicable laws, and make all alterations, replacements, and improvements
thereto as may from time to time be necessary in order to ensure that its
properties remain in good working order and condition and compliance.

(g) Deposit Account. (i) Maintain its Deposit Account in which it shall have
granted Lender a first priority security interest at First National Bank, Ames,
Iowa at all times during the term of this Agreement, over which Lender shall
have “control” as such term is defined in the UCC. Borrower shall also grant a
first priority perfected security interest in the Deposit Account and shall
enter into all documentation and perform all acts reasonably requested by Lender
and its counsel to vest control over the Deposit Account in Lender for purposes
of perfecting Lender’s security interest therein.

(ii) Cause each Customer or REG Marketing & Logistics Group, LLC to make all
payment of all Sales Proceeds due and payable to Borrower directly to the
Deposit Account.

(h) Additional Assurances. Make, execute and deliver to Lender such promissory
notes, mortgages, financing statements, control agreements, instruments,
documents and other agreements as Lender or its counsel may reasonably request
to evidence and secure the Loan and to perfect all Security Interests.

(i) Maintenance of Existence. Preserve, renew and keep in full force and effect
its limited liability company existence in the State of Iowa and take all
actions to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business.

(j) Indemnification. Defend, indemnify, pay and hold harmless, Lender and its
affiliates and their respective officers, partners, directors, trustees,
employees, representatives and agents (each, an “Indemnitee”), from and against
any and all liabilities, obligations, losses, damages (including natural
resource damages), penalties, claims (including environmental claims),
reasonable costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any hazardous materials),
reasonable expenses and reasonable disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity) incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (a) this Agreement, the Guaranty, or any Loan Document or the
transactions contemplated hereby or thereby or (b) any environmental



--------------------------------------------------------------------------------

claim against or any hazardous materials relating to or arising from, directly
or indirectly, any past or present activity, operation, land ownership, or
practice of Borrower.

(k) Security Interest. Take, or cause to be taken, all actions required by the
Security Agreement, the Pledge Agreement and the Mortgage to create, attach,
perfect, protect, preserve, and maintain as first priority Liens the Liens on
the collateral granted, or purported to be granted, under the Loan Documents in
favor of Lender, subject to no liens other than Permitted Liens.

(l) Use of Loan Proceeds. Apply all Loan proceeds towards the purchase of
Inventory.

(n) Financial Condition Covenant. Commencing September 30, 2011, maintain, as of
the last day of each calendar month, an EBITDA to Current Interest ratio of not
less than 1.5 to 1.0.

Section 5.02. Negative Covenants. So long as any of the Loan Obligations remain
unpaid, Borrower will not, without the prior written consent of Lender:

(a) Liens, etc. Create or suffer to exist any lien, security interest or other
charge or encumbrance, or any other type of preferential arrangement, upon or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign any right to receive income, in each case to secure any debt of any
Person, other than the permitted liens listed below (the “Permitted Liens”):

(i) those described on Schedule 5.02(a) hereto and renewals and extensions on
the same or substantially the same terms and conditions and at no increase in
the debt or obligation; or

(ii) liens or security interests which are subject to an intercreditor and
subordination agreement in form and substance reasonably acceptable to Lender in
Lender’s sole discretion; or

(iii) the liens or security interests of Lender in the Security Agreement,
Mortgage or otherwise; or

(iv) liens for taxes, assessments, or other governmental charges that are not
more than thirty (30) days overdue or, if the execution thereof is stayed, which
are being contested in good faith by appropriate proceedings diligently pursued
and for which adequate reserves have been established; or

(v) liens of warehousemen, carriers, landlords, mechanics, materialmen, or other
similar statutory or common law liens securing obligations that are not yet due
and are incurred in the ordinary course of business or, if the execution thereof
is stayed, which are being contested in good faith by appropriate proceedings
diligently pursued and for



--------------------------------------------------------------------------------

which adequate reserves have been established in accordance with generally
accepted accounting principles; or

(vi) liens resulting from good faith deposits to secure payments of workers’
compensation unemployment insurance, or other social security programs or to
secure the performance of tenders, leases, statutory obligations, surety,
customs and appeal bonds, bids or contracts (other than for payment of debt); or

(vii) any attachment or judgment lien not constituting an Event of Default; or

(viii) liens arising from filing UCC financing statements regarding leases not
prohibited by this Agreement; or

(ix) customary offset rights of brokers and deposit banks arising under the
terms of securities account agreements and deposit agreements; or

(x) any real estate easements and easements, covenants and encumbrances that
customarily do not affect the marketable title to real estate or materially
impair its use; or

(xi) liens for purchase money security interest in equipment and vehicles or any
other property acquired or held in the ordinary course of business not to exceed
an aggregate amount of $500,000.00 per year or $200,000.00 for a single
purchase.

(b) Indebtedness, etc. Create, incur, assume or suffer to exist any debt or
other indebtedness, liabilities or obligations, whether matured or unmatured,
liquidated or unliquidated, direct or contingent, joint or several, without the
prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed, except: (i) the liabilities of Borrower to
Lender hereunder; (ii) trade accounts payable and accrued liabilities (other
than debt) arising in the ordinary course of Borrower’s business; (iii) debt to
which Lender has consented in writing and with regard to which Lender has
received, if it deems appropriate, a duly executed subordination agreement in
form and substance acceptable to Lender in its reasonable discretion; (iv) the
liabilities of Borrower constituting Permitted Liens, (v) contracts or
agreements arising in the ordinary course of Borrower’s business; (vi) debt
under a Hedging Agreement; or (vii) debt to Guarantor pursuant to a promissory
note dated on or about the date hereof in the original principal amount of
$670,000.

(c) Organization; Name; Chief Executive Office. Change its state of
organization, name or the location of its chief executive office without the
prior written consent of Lender, which consent shall not be unreasonably
withheld, delayed or conditioned.

(d) Loans, Guaranties, etc. Make any loans or advances to (whether in cash,
in-kind, or otherwise) any Person, or directly or indirectly guaranty or
otherwise assure a creditor against loss in respect of any indebtedness,
obligations or liabilities (contingent or otherwise) of any Person.



--------------------------------------------------------------------------------

(e) Amendments to Organizational Documents. Amend its articles of organization,
operating agreement or any other organizational document in any material respect
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, delayed or conditioned.

(f) Restricted Payments. Make any Restricted Payments.

ARTICLE VI.

EVENTS OF DEFAULT AND REMEDIES

Section 6.01. Events of Default. Each of the following events shall be an “Event
of Default”:

(a) Payment Obligations. Borrower shall fail to pay when due any amount of
principal of, or within five (5) days after same becomes due, interest on any
Loan Obligations; or any fee or other amount payable hereunder or under any of
the other Loan Documents; or

(b) Breach of Representation. Any representation or warranty made by Borrower or
Guarantor, or any of its officers or directors under or in connection with any
Loan Document or the Guaranty shall prove to have been incorrect in any material
respect when made; or

(c) Breach of Covenants. Borrower shall fail to perform or observe any term,
covenant or agreement contained in any Loan Document (other than those listed in
clauses (a) and (b) of this section) on its part to be performed or observed and
any such failure shall remain unremedied for thirty (30) days after written
notice thereof shall have been given to Borrower by Lender; or

(d) Insolvency. Borrower or Guarantor shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against Borrower or Guarantors seeking
to adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it) either such
proceeding shall remain undismissed or unstayed for a period of sixty (60) days
or any of the actions sought in such proceeding (including, without limitation,
the entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur; or Borrower or Guarantor shall take any corporate
action to authorize any of the actions set forth above in this subsection; or



--------------------------------------------------------------------------------

(e) Change of Ownership. Borrower shall dissolve, merge, consolidate with other
Persons, or suspend or discontinue doing business.

Section 6.02. Remedies. Upon the occurrence of an Event of Default and at any
time while such Event of Default is continuing, Lender:

(a) may accelerate the due date of the unpaid principal balance of the Note, all
accrued but unpaid interest thereon and all other amounts payable under this
Agreement making such amounts immediately due and payable, whereupon the Note,
all such interest and all such amounts shall become and be forthwith immediately
due and payable, without presentment, notice of intent to accelerate or notice
of acceleration, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower;

(b) may, by written notice to Borrower, obtain the appointment of a receiver to
take possession of all Collateral of Borrower, including, but not limited to all
personal property, including all fixtures and equipment leased, occupied or used
by Borrower. Borrower hereby irrevocably consents to the appointment of such
receiver and agrees to cooperate and assist any such receiver as reasonably
requested to facilitate the transfer of possession of the Collateral to such
receiver and to provide such receiver access to all books, records, information
and documents as requested by such receiver;

(c) may exercise all other rights and remedies afforded to Lender under the Loan
Documents or by applicable law or equity.

Section 6.03. Remedies Cumulative. Each and every power or remedy herein
specifically given shall be in addition to every other power or remedy, existing
or implied, given now or hereafter existing at law or in equity, and each and
every power and remedy herein specifically given or otherwise so existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Lender, and the exercise or the beginning of the exercise of one
power or remedy shall not be deemed a waiver of the right to exercise at the
same time or thereafter any other power or remedy. No delay or omission of
Lender in the exercise of any right or power accruing hereunder shall impair any
such right or power or be construed to be a waiver of any default or
acquiescence therein.

ARTICLE VII.

MISCELLANEOUS

Section 7.01. Amendments, etc. No amendment or waiver of any provision of any
Loan Document to which Borrower is a party, nor any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be
agreed or consented to by Lender and Borrower, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.



--------------------------------------------------------------------------------

Section 7.02. Notices, etc. All notices and other communications provided for
under any Loan Document shall be in writing and mailed, faxed, or delivered at
the addresses set forth below, or at such other address as such party may
specify by written notice to the other parties hereto:

 

If to Borrower:

   REG Albert Lea, LLC    c/o Renewable Energy Group, Inc.    416 S. Bell Ave.,
P.O. Box 888    Ames, Iowa 50010    Attn: President    Fax: (515) 239-8009

With a copy to:

   Wilcox, Polking, Gerken,    Schwarzkopf & Copeland, P.C.    115 E.
Lincolnway, Suite 200    Jefferson, Iowa 50129-2149    Attn: John Gerken    Fax:
(515) 386-8531

If to Lender:

   USRG Holdco IX, LLC    c/o US Renewables Group, LLC    10 Bank Street   
White Plains, NY 10606    Fax: (914) 206-3509    Attn: Jonathan Koch, Managing
Director    Telephone: (914) 390-9620    Fax: (914) 206-3509

With a copy to:

   US Renewables Group, LLC    2425 West Olympic Blvd., Suite 4050 West    Santa
Monica, CA 90404    Attn: Derek Bacon, Chief Financial Officer    Telephone:
(310) 586-3920

If to USRG:

   USRG Management Company, LLC    2425 Olympic Blvd,    Suite 4050 West   
Santa Monica, CA 90404

With a copy to:

   c/o US Renewables Group, LLC    10 Bank Street    White Plains, NY 10606   
Fax: (914) 206-3509    Attn: Jonathan Koch, Managing Director    Telephone:
(914) 390-9620



--------------------------------------------------------------------------------

All such notices and communications shall have been duly given and shall be
effective: (a) when delivered; (b) the Business Day following the day on which
the same has been delivered prepaid (or pursuant to an invoice arrangement) to a
reputable national overnight air courier service; or (c) the third Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid.

Section 7.03. No Waiver; Remedies. No failure on the part of Lender to exercise,
and no delay in exercising, any right under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under any
Loan Document preclude any other or further exercise thereof or the exercise of
any other right. The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.

Section 7.04. Severability of Provisions. Any provision of this Agreement or of
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

Section 7.05. Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of Borrower, Lender and their respective
successors and assigns, except that Borrower shall not have the right to assign
or otherwise transfer its rights hereunder or any interest herein without the
prior written consent of Lender, which consent shall not be unreasonably
withheld, delayed or conditioned.

Section 7.06. Governing Law. THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

Section 7.07. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and on telecopy counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same agreement.

Section 7.08. Survival. All covenants, agreements, representations and
warranties made by Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that Lender may have had notice or knowledge of
any Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any Loan Obligations are outstanding and unpaid.

Section 7.09. WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING



--------------------------------------------------------------------------------

TO ANY LOAN DOCUMENT TO WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT
DELIVERED THEREUNDER.

Section 7.10. Entire Agreement. THIS AGREEMENT, THE NOTE, AND THE OTHER LOAN
DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
THERETO.

Section 7.11. Assignment. Borrower shall not be permitted to transfer any of its
rights, benefits and obligations hereunder without the prior written consent of
Lender.

{SIGNATURE PAGE TO FOLLOW}



--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS LOAN AGREEMENT, AND
BORROWER AGREES TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE
STATED.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and duly authorized, as of the date first above
written.

 

BORROWER: REG ALBERT LEA, LLC an Iowa limited liability company

/s/ Daniel J. Oh            

By:   Daniel J. Oh Its:   President LENDER:

USRG HOLDCO IX, LLC, a Delaware

limited liability company

By:   USRG MANAGEMENT COMPANY, LLC   By:  

 

    Name:     Title: Managing Director By:   USRG POWER & BIOFUELS FUND II
GP, LLC   By:  

 

    Name:     Title: Manager SOLELY FOR PURPOSES OF SECTION 2.01 OF THE
AGREEMENT, USRG: By:   USRG MANAGEMENT COMPANY, LLC   By:  

 

    Name:     Title: Managing Director

{SIGNATURE PAGE TO LOAN AGREEMENT}